           Case 1:19-cv-05758-TCB Document 1 Filed 12/23/19 Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION
WAVE LINX LLC,
                                               Civil Action No.:
               Plaintiff,

       v.                                      TRIAL BY JURY DEMANDED

AVOXI, INC.,

               Defendant.

               COMPLAINT FOR INFRINGEMENT OF PATENT

      Now comes, Plaintiff, Wave Linx LLC (“Plaintiff” or “Wave Linx”), by and

through undersigned counsel, and respectfully alleges, states, and prays as follows:

                            NATURE OF THE ACTION

      1.       This is an action for patent infringement under the Patent Laws of the

United States, Title 35 United States Code (“U.S.C.”) to prevent and enjoin

Defendant Avoxi, Inc. (hereinafter “Defendant”), from infringing and profiting, in

an illegal and unauthorized manner, and without authorization and/or consent from

Plaintiff from U.S. Patent No. 8,843,549 (“the ‘549 Patent” or the “Patent-in-Suit”),

which is attached hereto as Exhibit A and incorporated herein by reference, and

pursuant to 35 U.S.C. §271, and to recover damages, attorney’s fees, and costs.




                                           1
           Case 1:19-cv-05758-TCB Document 1 Filed 12/23/19 Page 2 of 12




                                    THE PARTIES

      2.       Plaintiff is a Texas limited liability company with its principal place of

business at 2108 Dallas Parkway, Suite 214, #1010, Plano, TX 75093.

      3.       Upon information and belief, Defendant is a corporation organized

under the laws of Georgia, having a principal place of business at 1000 Circle 75

Parkway, Suite 500, Atlanta, Georgia, 30339. Upon information and belief,

Defendant may be served with process c/o: its Registered Agent Weston Edmunds,

1000 Circle 75 Parkway, Suite 500, Atlanta, Georgia, 30339.

      4.       Plaintiff is further informed and believes, and on that basis alleges, that

Defendant operates the website www.avoxi.com, which is in the business of

providing communication services, amongst other services. Defendant derives a

portion of its revenue from sales and distribution via electronic transactions

conducted on and using at least, but not limited to, its Internet website located at

www.avoxi.com, and its incorporated and/or related systems (collectively the

“Avoxi Website”). Plaintiff is informed and believes, and on that basis alleges, that,

at all times relevant hereto, Defendant has done and continues to do business in this

judicial district, including, but not limited to, providing products/services to

customers located in this judicial district by way of the Avoxi Website.




                                             2
            Case 1:19-cv-05758-TCB Document 1 Filed 12/23/19 Page 3 of 12




                            JURISDICTION AND VENUE

       5.       This is an action for patent infringement in violation of the Patent Act

of the United States, 35 U.S.C. §§1 et seq.

       6.       The Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. §§1331 and 1338(a).

       7.       This Court has personal jurisdiction over Defendant by virtue of its

systematic and continuous contacts with this jurisdiction and its residence in this

District, as well as because of the injury to Plaintiff, and the cause of action Plaintiff

has risen in this District, as alleged herein.

       8.       Defendant is subject to this Court’s specific and general personal

jurisdiction pursuant to its substantial business in this forum, including: (i) at least a

portion of the infringements alleged herein; (ii) regularly doing or soliciting

business, engaging in other persistent courses of conduct, and/or deriving substantial

revenue from goods and services provided to individuals in this forum state and in

this judicial District; and (iii) being incorporated in this District.

       9.       Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b)

because Defendant resides in this District under the Supreme Court’s opinion in TC

Heartland v. Kraft Foods Group Brands LLC, 137 S. Ct. 1514 (2017) through its

incorporation, and regular and established place of business in this District.

                                             3
          Case 1:19-cv-05758-TCB Document 1 Filed 12/23/19 Page 4 of 12




                           FACTUAL ALLEGATIONS

      10.     On October 23, 2012, the United States Patent and Trademark Office

(“USPTO”) duly and legally issued the ‘549 Patent, entitled “Streaming Method for

Transmitting Telephone System Notifications to Internet Terminal Devices in Real

Time” after a full and fair examination. See Ex. A (‘549 Patent).

      11.     Plaintiff is presently the owner of the ‘549 Patent, having received all

right, title and interest in and to the ‘549 Patent from the previous assignee of record.

Plaintiff possesses all rights of recovery under the ‘549 Patent, including the

exclusive right to recover for past infringement.

      12.     To the extent required, Plaintiff has complied with all marking

requirements under 35 U.S.C. § 287.

      13.     The invention claimed in the ‘549 Patent comprises a method for an

application involving real-time notification of a client by a telephone switching

system.

      14.     Claim 1 of the ‘549 Patent states:

             “1. A method for an application involving real-time notification of a
      client by a telephone switching system, comprising:
             a)     opening a connection between the client and a server;
             b) transmitting notification messages from the telephone switching
      system to the server using a networking protocol;
             c) transforming the notification messages at the server into a
      programming language code and using said networking protocol for sending
                                           4
        Case 1:19-cv-05758-TCB Document 1 Filed 12/23/19 Page 5 of 12




      the programming language code to the client, wherein the programming
      language code is executable by the client's browser;
             d) using an HTTP streaming mechanism for transmission of the
      notification from the server to the browser through the open connection,
      whereby the connection between the client and the server remains open in the
      intervening period between the transmission of individual notification
      messages; and
             e) executing the programming language codes by the browser whereby
      the respective notification messages are displayed or outputted at the client.”
      See Ex. A.

      15.    Defendant commercializes, inter alia, methods that perform all the steps

recited in at least one claim of the ‘549 Patent. More particularly, Defendant

commercializes, inter alia, methods that perform all the steps recited in Claim 1 of

the ‘549 Patent. Specifically, Defendant makes, uses, sells, offers for sale, or imports

a method that encompasses that which is covered by Claim 1 of the ‘549 Patent.

      16.    Dependent Claim 4 of the ‘549 patent states: “The method according to

claim 1, further comprising: using the HTTP protocol for the client-server

connection.” See Ex. A.

      17.    Defendant commercializes, inter alia, methods that perform all the steps

recited in Claim 4 of the ‘549 Patent. Specifically, Defendant makes, uses, sells,

offers for sale, or imports a method that encompasses that which is covered by Claim

4 of the ‘549 Patent.



                                           5
         Case 1:19-cv-05758-TCB Document 1 Filed 12/23/19 Page 6 of 12




                           DEFENDANT’S PRODUCTS

      18.    During the enforceability period of the ‘549 patent, Defendant offered

solutions, such as the “Avoxi Genius” system (the “Accused Product”), that enables

a method for an application involving real-time notification of a client by a telephone

switching system. For example, the Accused Product performs the method of an

application involving real-time notification of a client by a telephone switching

system. A non-limiting and exemplary claim chart comparing the Accused Product

to Claim 1 of the ‘549 Patent is attached hereto as Exhibit B and is incorporated

herein as if fully rewritten.

      19.    As recited in Claim 1, the Accused Product practices a method for an

application involving real-time notification (e.g., incoming phone call notification

by a user utilizing Avoxi Genius system) of a client by a telephone switching system.

See Ex. B.

      20.    As recited in one step of Claim 1, the Accused Product practices

opening a connection between the client (e.g., when a user login to Avoxi account

for receiving incoming calls) and a server (e.g., Avoxi’s server). See Ex. B.

      21.    As recited in another step of Claim 1, the Accused Product practices

transmitting notification messages from the telephone switching system (e.g., calls




                                          6
        Case 1:19-cv-05758-TCB Document 1 Filed 12/23/19 Page 7 of 12




that originate from a traditional phone switching network) to the server (e.g.,

Avoxi’s server) using a networking protocol (e.g., IP). See Ex. B.

      22.    As recited in another step of Claim 1, the Accused Product practices

transforming the notification messages (e.g., incoming phone call notification

received by a user utilizing Avoxi system) at the server (e.g., Avoxi’s server) into a

programming language code (e.g., markup language code such as HTML code) and

using said networking protocol (e.g., IP) for sending the programming language code

to the client (e.g., a user utilizing a web browser based version of the Avoxi system),

wherein the programming language code is executable by the client's browser (e.g.,

the web browser of a user). See Ex. B.

      23.    As recited in another step of Claim 1, the Accused Product practices an

HTTP streaming (e.g., call or a messaging session streaming to a user’s web

browser) mechanism for transmission of the notification (e.g., incoming phone call

notification received by a user utilizing the Avoxi Genius system) from the server

(e.g., Avoxi’s server) to the browser (e.g., web browser of the user such as Google

Chrome) through the open connection (e.g., a call queue which supports

transmission and storage of notifications from Avoxi’s server to a said website with

the Web Widget), whereby the connection between the client and the server remains




                                          7
        Case 1:19-cv-05758-TCB Document 1 Filed 12/23/19 Page 8 of 12




open in the intervening period between the transmission of individual notification

messages. See Ex. B.

      24.    As recited in another step of Claim 1, the Accused Product practices

executing the programming language codes (e.g., markup language code such as

HTML code) by the browser (e.g., web browser of the user such as Google Chrome)

whereby the respective notification messages are displayed or outputted (e.g.,

display notification or play sound) at the client. The user i.e. a business or customers

can place a call from various devices which will thereby be notifying the Avoxi

server so that the recipient can receive an in-app notification. See Ex. B.

      25.    The elements described in paragraphs 18-24 are covered by at least

Claim 1 of the ‘549 Patent. Thus, Defendant’s use of the Accused Product is enabled

by the method described in the ‘549 Patent.

      26.    As to Claim 4, the Accused Product uses the HTTP protocol (e.g., by

means of an http browser) for the client-server connection. See Ex. B.

      27.    The elements described in paragraphs 19-24, and 26 are covered by at

least Claim 4 of the ‘549 Patent. Thus, Defendant’s use of the Accused Product is

enabled by the method described in the ‘549 Patent.




                                           8
         Case 1:19-cv-05758-TCB Document 1 Filed 12/23/19 Page 9 of 12




                                COUNT I
                     INFRINGEMENT OF THE ‘549 PATENT

        28.    Plaintiff realleges and incorporates by reference all of the allegations

set forth in the preceding Paragraphs.

        29.    In violation of 35 U.S.C. §271, Defendant has directly infringed the

‘549 Patent.

        30.    Defendant has had knowledge of infringement of the ‘549 Patent at

least as of the service of the present Complaint.

        31.    Defendant has directly infringed at least one claim of the ‘549 Patent

by using, at least through internal testing or otherwise, the Accused Product without

authority in the United States, and will continue to do so unless enjoined by this

Court. As a direct and proximate result of Defendant’s direct infringement of the

‘549 Patent, Plaintiff has been damaged.

        32.    By engaging in the conduct described herein, Defendant has injured

Plaintiff and is thus liable for infringement of the ‘549 Patent, pursuant to 35 U.S.C.

§271.

        33.    Defendant has committed these acts of infringement without license or

authorization.

        34.    As a result of Defendant’s infringement of the ‘549 Patent, Plaintiff has

suffered monetary damages and is entitled to a monetary judgment in an amount
                                            9
        Case 1:19-cv-05758-TCB Document 1 Filed 12/23/19 Page 10 of 12




adequate to compensate for Defendant’s past infringement, together with interests

and costs.

      35.    Plaintiff reserves the right to modify its infringement theories as

discovery progresses in this case; it shall not be estopped for infringement

contention or claim construction purposes by the claim charts that it provides with

this Complaint. The claim chart depicted in Exhibit B is intended to satisfy the

notice requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure and does

not represent Plaintiff’s preliminary or final infringement contentions or

preliminary or final claim construction positions.

                          DEMAND FOR JURY TRIAL

      36.    Plaintiff demands a trial by jury of any and all causes of action.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for the following relief:

      a. That Defendant be adjudged to have directly infringed the ‘549 Patent

either literally or under the doctrine of equivalents;

      b. An accounting of all infringing sales and damages including, but not

limited to, those sales and damages not presented at trial;

      c. An award of damages pursuant to 35 U.S.C. §284 sufficient to compensate

Plaintiff for the Defendant’s past infringement, including compensatory damages;

                                           10
       Case 1:19-cv-05758-TCB Document 1 Filed 12/23/19 Page 11 of 12




      d. An assessment of pre-judgment and post-judgment interest and costs

against Defendant, together with an award of such interest and costs, in accordance

with 35 U.S.C. §284;

      e. That Defendant be directed to pay enhanced damages, including Plaintiff’s

attorneys’ fees incurred in connection with this lawsuit pursuant to 35 U.S.C. §285;

and

      f. That Plaintiff be granted such other and further relief as this Court may

deem just and proper.

Dated: December 23, 2019                     Respectfully submitted,

                                             HILL, KERTSCHER & WHARTON, LLP

                                             /s/ Steven G. Hill
                                             Steven G. Hill, GA Bar No. 354658
                                             Martha L. Decker, GA Bar No. 420867
                                             3350 Riverwood Parkway SE, Suite 800
                                             Atlanta, Georgia 30339
                                             Telephone: 770-953-0995
                                             E-mail: sgh@hkw-law.com
                                                      md@hkw-law.com

                                             OF COUNSEL:

                                             SAND, SEBOLT & WERNOW CO., LPA

                                             Andrew S. Curfman
                                             (pro hac vice forthcoming)
                                             Howard L. Wernow
                                             Aegis Tower - Suite 1100
                                             4940 Munson Street, N. W.
                                        11
Case 1:19-cv-05758-TCB Document 1 Filed 12/23/19 Page 12 of 12




                                   Canton, Ohio 44718
                                   Phone: 330-244-1174
                                   Fax: 330-244-1173
                                   Andrew.Curfman@sswip.com
                                   Howard.Wernow@sswip.com

                                   ATTORNEYS FOR PLAINTIFF




                              12
